My opinion is that the refusal of the district attorney to file a bill of particulars, and his refusal to make an opening statement to the jury, withheld from the defendant information which he was entitled to under the law. As to bill No. 4, I concur in the ruling on the ground that it so happened that all of the names on the list of jurors were called in the impaneling of the jury; hence the result was the same as if the slips or ballots bearing the names of the jurors had been drawn from the box. *Page 444